DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 18 October 2019. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 8, and 16 is/are presented in independent form.

No priority is claimed. 

An IDS was received on 20 May 2021. All references have been considered except where lined through for failure to provide a copy of an NPL reference.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Objections
Claim 13 is objected to because of the following informalities:  It recites “and” after both the first and second limitations, which is viewed as a mere typographical error.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  It recites “comprises and advertisement” as opposed to “comprises an advertisement”, which is viewed as a mere typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 7, 8, 10, 12, 13, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat et al. (U.S. PGPub No. 2018/0247054 A1) (hereinafter Porat).

As per claim 1, Porat teaches a tangible, non-transitory machine-readable medium comprising machine readable instructions that, when executed by processing circuitry (0043), cause the processing circuitry to: 
receive an inquiry regarding digital content, wherein the inquiry is indicative of a request for the digital content or a request for a determination to be made regarding the digital content and metadata associated with the digital content (0012 and 0021 – generating number of faces appearing in the digital content is construed as metadata associated with it); 
process the inquiry by analyzing aggregated result data generated based on the digital content (0012); and 
generate response data to the inquiry using a neural network based on analyzing the aggregated result data (0012 and 0034).

But Porat does not appear to explicitly disclose: process the inquiry by analyzing aggregated result data generated using a series of neural network layers based on the digital content and metadata associated with the digital content. (Emphasis added). However Porat does disclose that the processing of the inquiry is done by machine learning, which can be implemented as a neural network. Porat at 0042. The difference between Porat and the claimed limitation amount to whether a series of neural network layers are used or only one. It is considered to be implicit in the reference that there are multiple layers within the neural network. Arguendo, even if it is not then this is obvious as merely making the neural network separable / duplication of parts (MPEP 2144.04), which would be advantageous as it would be easier to trace and modify layers of a neural network as opposed to a single layer.

As per claim 8, Porat teaches a machine-implemented method for identifying a source of digital content using a neural network (0012), the method comprising:
For the remaining claim limitations, see the examiner’s remarks regarding claim 1.

As per claim 16, Porat teaches a content source identification system (0012), comprising: 
a non-transitory computer-readable storage medium comprising instructions (0043); and 
processing circuitry communicatively coupled to the non-transitory storage medium and configured to execute the instructions (Figure 8 item 801) to:
For the remaining claim limitations, see the examiner’s remarks regarding claim 1.

As per claim 3, Porat teaches the tangible, non-transitory machine-readable medium of claim 1, wherein the request for the determination to be made regarding the digital content comprises a request to determine whether the digital content comprises pirated content (0012).

As per claims 4 and 12, Porat does not appear to explicitly disclose: The tangible, non-transitory machine-readable medium of claim 1, wherein the request for the digital content indicates an encoder utilized to encode the digital content, encoding parameters associated with the digital content, or both. 
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The use of the operation of the steps would be performed the same regardless of whether the request or inquiry contained an encoder or encoding parameter associated with the digital content.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the request for the digital content indicates an encoder utilized to encode the digital content, encoding parameters associated with the digital content, or both. This is so because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 7, see the examiner’s remarks regarding claims 4 and 12.

As per claim 10, Porat teaches the method of claim 8, wherein: the inquiry is indicative of the request for the determination regarding the digital content; and the request for the determination to be made regarding the digital content comprises: a request to determine a content source of the digital content; a request to determine whether the digital content comprises pirated content; or both (0012).

As per claim 13, Porat teaches the method of claim 8, comprising: 
receiving, via the processing circuitry, training data, wherein the training data comprises other digital media content and other metadata associated with the digital media content (Porat at 0034); and 
analyzing, via the sequence of neural networks, the training data (Porat at 0034; see also remarks regarding claim 1); and 
generating, via the sequence of neural networks, at least a portion of the aggregated result data by implementing a plurality of artificial intelligence engines configured to receive and analyze the digital content and the metadata (Porat at 0034 and 0042).

As per claim 18, Porat teaches the content source identification system of claim 16, wherein the processing circuitry is configured to execute the instructions to: identify a portion of the digital content; and determine whether the digital content is missing content or data included in an original version of the content (Porat at Figure 2 and corresponding description).

As per claim 20, Porat teaches the content source identification system of claim 16, wherein the metadata associated with the content comprises metadata included in the content and metadata generated based on an analysis of the content (Porat at 0012 and 0021).

Claim(s) 2, 5, 6, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat as applied to claim 1 above, and further in view of Stolikj et al., Artificial Intelligence for Detecting Media Piracy, SMPTE Motion Imaging Journal, July 2018, p. 22-27, retrieved on 6 July 2022, retrieved from the Internet <URL: https://ieeexplore.ieee.org/abstract/document/8395449> (hereinafter Stolikj).

As per claim 2, Porat does not appear to explicitly disclose: the tangible, non-transitory machine-readable medium of claim 1, wherein the request for the determination to be made regarding the digital content comprises a request to determine a content source of the digital content. Stolikj does suggest this. Stolikj at page 22 (“ML can be used to automatically process streams distributed by pirate aggregation sites or other distribution media, and recognize the original source of the video stream by identifying the broad caster logo.”). It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Stolikj into the invention of Porat in order to allow for a request for a determination to be made regarding the digital content comprises a request to determine a content source of the digital content. This would have been clearly advantageous as it would allow the provider of the pirated content to take action to prevent its continued piracy and distribution. The combination hereinafter PS.

As per claim 5, Porat teaches the tangible, non-transitory machine-readable medium of claim 1, wherein the aggregated result data comprises data generated from processing other digital content (0012 and 0021). But does not appear to disclose that the aggregated result data also comprises other metadata associated with the other digital content. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Stolikj into the invention of Porat in order to include in the aggregated result data other metadata associated with the other digital content. Namely, it would be advantageous to include metadata relating to the logos sought and detected, which would make it easier to diagnose performance of the analysis with respect to particular content.

As per claim 6, PS teaches the tangible, non-transitory machine-readable medium of claim 5, wherein the instructions, when executed, are configured to cause the processing circuitry to process the inquiry by comparing a first portion of the aggregated result data associated with the digital content against a second portion of the aggregated result data associated with the other digital content (Porat at Figures 3-5 and corresponding description).

As per claim 19, PS teaches the content source identification system of claim 18, wherein the content or data included in the original version of the content comprises and advertisement or data indicating that an advertisement or commercial can be added to original content (Stolikj at page 22 – logo is considered an advertisement).

Claim(s) 9, 11, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat as applied to claim 1 above, and further in view of Karsun (U.S. PGPub No. 2018/0232508 A1) (hereinafter Karsun).

As per claim 9, Porat does not appear to explicitly disclose: the method of claim 8, comprising generating, via the sequence of neural network layers, at least a portion of the aggregated result data by implementing one or more artificial intelligence engines configured to receive and analyze the digital content and the metadata, wherein each artificial intelligence engine is configured to receive and analyze a specific data type different from another artificial intelligence engine.
However Karsun does describe a trainable deep neural network engine (an artificial intelligence engine) for each data type that receives this type of data, processes it, and forwards it on. Karsun at 0022. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Karsun into the invention of Porat in order to generating, via the sequence of neural network layers, at least a portion of the aggregated result data by implementing one or more artificial intelligence engines configured to receive and analyze the digital content and the metadata, wherein each artificial intelligence engine is configured to receive and analyze a specific data type different from another artificial intelligence engine. This would have been clearly advantageous as it would make it easier to track the effectiveness of the engines for particular types of data, as well as upgrading the logic for a particular data type engine. The combination hereinafter PK.

As per claim 11, neither Porat nor Karsun explicitly describe the method of claim 10, wherein the response data comprises a confidence level indicating a degree of certainty of the determination regarding the digital content. But this would have been obvious given the combined teachings of PK which provide the suggestion to do so. Porat at 0016 describes that a level of confidence can be determined as to the likelihood of whether content items are variations of an original content source file. Karsun at 0042 and 0047 describes that a confidence level is generated and indicates it may be important for the consumer of the response data (e.g. a financial server in Karsun) to be aware of the confidence in authentication. Thus one of ordinary skill in the art would have been motivated to provide the confidence score generated by Porat in the response data; this would have been clearly advantageous as it would allow the consumer of the response data to determine for themselves what threshold of confidence they require to act on given matching determinations.

As per claim 14, PK teaches the method of claim 13, wherein the digital content comprises a plurality of data types (Porat at 0003 – video comprises audible and graphical elements, which are data types), wherein each of the plurality of artificial intelligence engines is configured to: 
receive one of the plurality of data types and a portion of the metadata associated with the one of the plurality of data types (See remarks regarding claim 9); and 
generate a portion of the aggregated result data corresponding to the one of the plurality of data types (See remarks regarding claim 9).

As per claim 15, PK does not appear to explicitly disclose: the method of claim 14, wherein each of the data types is associated with a different encoding technique.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The use of the operation of the steps would be performed the same regardless of whether the data types are associated with an encoding technique or not.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have each of the data types be associated with a different encoding technique. This is so because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 17, see the examiner’s remarks regarding claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165